It is undisputed that the trial court failed to address Harris personally and to determine that (1) Harris was making his admission of delinquency voluntarily with understanding of the nature of the allegations and the consequences of the admission, and that (2) Harris understood that by entering his admission he was waiving the right to challenge the witnesses and evidence against him, to remain *Page 328 
silent, and to introduce evidence at the adjudicatory hearing, as required by Juv.R. 29(D).
In a termination-of-parental-rights case, we held that the failure to comply with the requirements of Juv.R. 29(D) is reversible error. In re Richard (Dec. 14, 1994), Montgomery App. Nos. 14140 and 14200, unreported, 1994 WL 702071. In that case we cited the principle espoused in criminal cases that error, once demonstrated, is presumed to be prejudicial unless shown to have been harmless. See Rappold v. State (1921), 16 Ohio App. 229,235. Once the appellant meets the heavy burden of demonstrating error in the record, the burden shifts to the appellee to show that the error was harmless.
The failure to comply with the requirements of Juv.R. 29(D) in a case involving the termination of parental rights was also held to be reversible error in Elmer v. Lucas Cty. ChildrenServ. Bd. (1987), 36 Ohio App.3d 241, 245-246, 523 N.E.2d 540, in an opinion written by Justice Alice Robie Resnick when she was a judge of the Sixth District Court of Appeals. It would seem incongruous to hold, as this court did in In re Richard,supra, that the failure to comply with the requirements of Juv.R. 29(D) is reversible error in cases involving the termination of parental rights, citing an analogy to criminal cases involving the failure to comply with Crim.R. 11, while holding that, in cases involving juvenile delinquency, a complete failure to comply with the rule is presumed harmless.
It is true that juveniles charged with delinquency are not entitled to all of the rights enjoyed by their adult counterparts, e.g., the right to a trial by jury. This is reflected in the differences between Juv.R. 29(D) and Crim.R. 11. They are nevertheless entitled to some rights. In re Gault
(1967), 387 U.S. 1, 87 S.Ct. 1428, 18 L.Ed.2d 527. Juv.R. 29(D) would seem to have been intended to protect against a waiver of the limited rights enjoyed by a juvenile in delinquency proceedings that is less than knowingly and voluntarily made. In my view, a complete failure to comply with the rule, by addressing the juvenile personally and determining that he is aware of the consequences of his admission and the rights he is thereby waiving, must be presumed to have been prejudicial, in the absence of any demonstration that the error was harmless.
I would sustain Harris's sole assignment of error, reverse the judgment of the trial court, and remand this cause for further proceedings. *Page 329